DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants’ preliminary amendments to the claims, filed 2/9/2021, have been received and entered into the record.  Claims 6-7, 9-12, 22-25, 27-28, 30, 39, 42-43, 46-51, 56-60, and 62-69 have been cancelled.
Claims 1-5, 8, 13-21, 26, 29, 31-38, 40-41, 44-45, 52-55, and 61 are pending and under examination.

Priority
This application is a 371 of PCT/US18/26917, filed 04/10/2018, which claims benefit and priority to U.S. Provisional Application Nos. 62/650,185 filed 03/29/2018, 62/635,394 filed 02/26/2018, 62/614,268 filed 01/05/2018, 62/552,364 filed 08/30/2017, and 62/483,888 filed 04/10/2017.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/483,888 filed 04/10/2017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘888 application describes combinations comprising the specific Chk1 inhibitor SRA737 and a Wee1 inhibitor.  The instant claims recite combining SRA737 and a PARP inhibitor or combining the genus of Chk1 inhibitor and a PARP inhibitor.  Nowhere does the ‘888 application mention PARP inhibitors or Chk1 inhibitors generally.
U.S. Non-Provisional Application No. 62/552,364, filed 08/30/2017, describes methods, compositions, and kits for inhibiting tumor growth comprising combinations of SRA737 and PARP inhibitors.  
Accordingly, the earliest effective U.S. filing date afforded the claimed invention is 08/30/2017.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 10/09/2019, 07/29/2020, and 02/09/2021 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  


Claim Objections
Claims 4-5, 8, 16, 33-35, 44, and 53 are objected to because of the following informalities:  The abbreviation “PARPi” is first used in Claim 2, where it is defined as an abbreviation for “PARP inhibitor”. However, none of the objected to claims depend from Claim 2.  Claims 4-5, 8, and 16 depend from Claim 1, which does not define the abbreviation “PARPi”.  Claims 33-35 and 44 are independent claims and do not define what “PARPi” means.   Claim 53 depends from Claim 52, which does not define the abbreviation “PARPi”.  
For clarity and consistency, dependent claims using the abbreviation “PARPi” should depend from a claim that fully defines the abbreviation, i.e., Claims 1 and 52 should be amended to add the abbreviation “PARPi” following recitation of “poly ADP ribose polymerase (PARP) inhibitor”  Independent claims should fully define the abbreviation, i.e., Claims 33-35 and 44 should be amended to recite “poly ADP ribose polymerase inhibitor (PARPi)”.  
Appropriate correction is required.

Duplicate Claims Warning
Applicant is advised that should claim 33 be found allowable, claims 34-35 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two 
Here, Claims 33, 34, and 35 differ only in the intended use recited in the preamble of each respective claim.  The active method step of the claims is identical and therefore the claims encompass identical methods of contacting cells with SRA737 and a PARPi.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-5, 8, 13-21, 26, 29, 31-38, 40-41, and 44-45 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “an SRA737”, which is a lab designation for a chemical compound.  The first use of this lab designation in the claims should be preceded by the chemical name of the compound being referenced so as to clearly convey what compound “an SRA737” is being used to designate.
Claim 17 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 17 recites the limitation “gene involved in the DNA Damage Response (DDR)”.  A person of ordinary skill in the art would be apprised of what genes, out of all genes that exist in a subject, are genes “involved in the DNA Damage Response (DDR)”.

Claim 21 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 21 recites the limitation “the subject has a cancer that is proficient in the homologous recombination pathway”.  A person of ordinary skill in the art would be apprised of what requisite standard is used to determine whether a cancer is “proficient” in the homologous recombination pathway. Proficiency requires, by definition, a standard by which such proficiency is measured.  As the claim does not recite any such standard, a person of ordinary skill in the art would not be apprised whether any given level of homologous recombination is considered “proficient” such that it would fall within the scope of the claims.

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 and 55 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Claim 17 recites “a mutation in at least one gene involved in the DNA Damage Response (DDR)”.
Claims 18 and 55 recite “a mutation in at least one gene selected from the group consisting of BRIP1, HDAC2, ATM, BLM, BRCA1, BRCA2, CHEK2, FANCA, FANCC, FANCD2, FANCE, FANCF, FANCG, FANCI, FANCL, FANCM, MLH1, MSH2, MSH6, PALB2, POLD1, POLE, PMS2, POLE, RAD50, RAD51, RAD51B, RAD51C, RAD51D, RAD52, RAD54L, RPA1, SETD2 SMARCA4, TP53BP1, XRCC2, XRCC3, KMT2D and ARID1A”.
Claim 19 recites “a mutation…in REV7, SCHLFN-11, or combinations thereof”.
Claim 20 recites “does not have a mutation in…other homologous recombination genes”.
There is not a single example of any mutation in any gene disclosed or described in the Specification or Claims. 
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  
While Applicants state that subjects with highest probability for effective tumor inhibition or cancer treatment include those which have cancer cells that carry mutations and provide a laundry list of genes that might have such mutations, Applicants have failed to provide with any reasonable clarity a description of such mutations.
As the courts have repeatedly stated, the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).
Here, Applicants desire patent protection for treating a subject having a cancer that has “a mutation” in at least one gene involved in the DNA Damage Response, e.g., BRIP1, HDAC2, ATM, BLM, BRCA1, BRCA2, CHEK2, FANCA, FANCC, FANCD2, FANCE, FANCF, FANCG, FANCI, FANCL, FANCM, MLH1, MSH2, MSH6, PALB2, POLD1, POLE, PMS2, POLE, RAD50, RAD51, RAD51B, RAD51C, RAD51D, RAD52, RAD54L, RPA1, SETD2 SMARCA4, TP53BP1, XRCC2, XRCC3, KMT2D and ARID1A.  To support such broad protection and right to exclude, Applicants describe the claimed genus only by providing a laundry list of genes that might have “a mutation”.  However, the disclosure of these genes merely provides a generic statement of an invention's boundaries but fails to demonstrate that the applicant was in possession of treating a cancer having “a mutation” in at least one of the disclosed genes as no such mutations are disclosed or described by Applicants.  
At best, Applicant’s Specification directs one sequence every gene in a cancer cell, compare the gene sequences to known wild-type gene sequences, and then figure out whether any given cancer cell has “a mutation” in at least one gene. There appears to be no requirement whatsoever that “a mutation” in at least one gene even affects the activity and/or expression of the gene.  This activity would require “excessive trial and error experimentation” (FF 14). See In re ʼ318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”). 
Accordingly, the specification does not provide adequate written description of the claimed cancers having “a mutation in at least one gene”, which are generic mutations encompassing any deletion, duplication, inversion, insertion, or substitution of any part of a given gene sequence.  There is no disclosure or description respecting whether such mutations result in loss-of-function, gain-of-function, dominant negative mutation, hypomorph (decreased gene expression), etc. One of skill in the art would not recognize from the disclosure that the applicant was in possession of treating cancers having any and all mutations in any all genes “involved in the DNA Damage Response”.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 52-55 and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM ET AL. (Clin. Cancer Res., June 2017, vol. 23, no. 12, pages 3097-3108) (Published Online Dec. 19, 2016) (Newly Cited).
As per Claims 52-55 and 61, Kim et al. teach a method of inhibiting tumor growth in a subject in need thereof comprising administering to the subject a first effective amount of a Chk1 inhibitor (MK-8776) and a second effective amount of a PARP inhibitor (Olaparib), wherein the tumor is a BRCA2MUT patient-derived xenograft. See Abstract; page 3098, right column, “PDX studies”; Figure 6.

Claim(s) 52-54 and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YIN ET AL. (Am. J. Cancer Res., March 1, 2017, vol. 7, no. 3, pages 473-483) (Cited in IDS filed 02/09/2021; Reference No. 5).
As per Claims 52-54 and 61, Yin et al. teach a method of inhibiting tumor growth in a subject in need thereof comprising administering to the subject a first effective amount of a Chk1 inhibitor (LY2606368) and a second effective amount of a PARP inhibitor (BMN673)1, wherein the tumor is a gastric cancer. See Abstract; page 475, right column, “Gastric cancer PDX mouse model”; Figure 6.

Claim(s) 1-2, 8, 13, 29, 31, 33-36, 38, 44-45, and 52-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by COLLINS ET AL. (US 2015/0126471 A1; Published May 7, 2015) (Cited in IDS filed 07/29/2020; Reference No. A5).
As per Claims 1-2, 8, 13, 29, 31, 33-36, 38, 44-45, and 52-54, Collins et al. teach a method of treatment comprising administering to a subject in need of treatment a therapeutically-effective amount of a compound according to claim 1 [claimed SRA737], wherein the treatment is treatment of: a proliferative condition; cancer; head cancer; neck cancer; nervous system cancer; brain cancer; neuroblastoma; lung/mediastinum cancer; breast cancer; oesophagus cancer; stomach cancer; liver cancer; biliary tract cancer; pancreatic cancer; small bowel cancer; large bowel cancer; colorectal cancer; gynaecological cancer; genito-urinary cancer; ovarian cancer; thyroid gland cancer; adrenal gland cancer; skin cancer; melanoma; bone sarcoma; soft tissue sarcoma; paediatric malignancy; Hodgkin's disease; non-Hodgkin's lymphoma; myeloma; leukaemia; or metastasis from an unknown primary site; lung cancer, breast cancer, ovarian cancer, pancreatic cancer, colorectal cancer, melanoma, glioma, or neuroblastoma; MYC-amplified cancer; c-MYC-amplified cancer; MYCN-amplified cancer; cancer characterised by overexpression of MYC; cancer characterised by overexpression of MYCN; cancer characterised by overexpression of c-MYC; MYCN-amplified neuroblastoma; c-MYC-amplified B cell lymphoma; cancer characterised by increased endogenous replicative stress; or cancer characterised by increased endogenous activation of CHK1 signalling (Claim 80), wherein the treatment further comprises administering to the subject one or more other agents selected from: (a) a DNA topoisomerase I or II inhibitor; (b) a DNA damaging agent; (c) an antimetabolite or a thymidylate synthase (TS) inhibitor; (d) a microtubule targeted agent; (e) ionising radiation; (f) an inhibitor of a mitosis regulator or a mitotic checkpoint regulator; (g) an inhibitor of a DNA damage signal transducer; and (h) an inhibitor of a DNA damage repair enzyme (Claim 82).  
Collins et al. teach an inhibitor of a DNA damage repair enzyme is an inhibitor of poly ADP ribose polymerase (PARP), for example, Olaparib ([0191]).
As a PARP inhibitor is the only example of an inhibitor of a DNA damage repair enzyme taught in Collins et al. and olaparib is the only example of such a PARP inhibitor in Collins et al., a person of ordinary skill in the art would immediately envisage the method encompassed by Claim 82 of Collins et al. to include administering a therapeutically effective amount of the PARP inhibitor olaparib. 

Claim(s) 52-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’CONNOR ET AL. (US 2010/0249112 A1; Published Sept. 30, 2010) (Cited in IDS filed 10/09/2019; Reference No. A1).
As per Claim 52, O’Connor et al. teach a combination comprising a checkpoint kinase (CHK) inhibitor such as CHK1 and a poly(ADP-ribose)polymerase (PARP) inhibitor useful for its anti-proliferative (such as anti-cancer) activity and is therefore useful in methods of treatment of the human or animal body (Abstract; [0004]; [0006]).  O’Connor et al. teach a method of treating cancer, in a warm-blooded animal, such as man, in need of such treatment which comprises administering to said animal an effective amount of a CHK inhibitor, or a pharmaceutically acceptable salt thereof in combination with an effective amount of a PARP inhibitor, or a pharmaceutically acceptable salt thereof ([0213]; [0237]; Claim 5).
As per Claim 53, O’Connor et al. teach the PARP inhibitor is, inter alia, 4-[3-(4-cyclopropanecarbonyl-piperazine-1-carbonyl)-4-fluoro-benzyl]-2H-phthalazin-1-one.2  See Table at page 8, Compound 168; [0237].
As per Claim 54, O’Connor et al. teach examples of cancer include oesophageal cancer, myeloma, hepatocellular, pancreatic, cervical cancer, ewings tumour, neuroblastoma, kaposis sarcoma, ovarian cancer, breast cancer, colorectal cancer, prostate cancer, bladder cancer, melanoma, lung cancer, non small cell lung cancer (NSCLC), and small cell lung cancer (SCLC), gastric cancer, head and neck cancer, brain cancer, renal cancer, thyroid, lymphoma and leukaemia ([0006]; Claim 9).
As per Claim 55, O’Connor et al. teach the cancer cells may have a BRCA1 and/or a BRCA2 deficient phenotype i.e. BRCA1 and/or BRCA2 activity is reduced or abolished in the cancer cells. Cancer cells with this phenotype may be deficient in BRCA1 and/or BRCA2, i.e. expression and/or activity of BRCA1 and/or BRCA2 may be reduced or abolished in the cancer cells, for example by means of mutation or polymorphism in the encoding nucleic acid, or by means of amplification, mutation or polymorphism in a gene encoding a regulatory factor, for example the EMSY gene which encodes a BRCA2 regulatory factor ([0220]).
O’Connor et al. teach administering to a subject having SW620 (colorectal cancer) tumors a first effective amount of the CHK1 inhibitor and a second effective amount of a PARP inhibitor. See [0237]; Tables 3-4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-5, 8, 13-21, 26, 29, 31-38, 40-41, 44-45, 52-55, and 61 are rejected under 35 U.S.C. 103(a) as being unpatentable over COLLINS ET AL. (US 2015/0126471 A1; Published May 7, 2015) (Cited in IDS filed 07/29/2020; Reference No. A5) and OSBORNE ET AL. (Journal of Medicinal Chemistry, 2016, vol. 59, pages 5221-5237) (Cited in IDS filed 10/09/2019; Reference No. C2) in view of O’CONNOR ET AL. (US 2010/0249112 A1; Published Sept. 30, 2010) (Cited in IDS filed 10/09/2019; Reference No. A1), KIM ET AL. (Clin. Cancer Res., June 2017, vol. 23, no. 12, pages 3097-3108) (Published Online Dec. 19, 2016), and YIN ET AL. (Am. J. Cancer Res., March 1, 2017, vol. 7, no. 3, pages 473-483) (Cited in IDS filed 02/09/2021; Reference No. 5).

Claimed Invention
	The claims are drawn to combinations of CHK1 inhibitors and PARP inhibitors and methods of inhibiting tumor growth in a subject comprising administering such combinations to a subject.  In specific embodiments, the CHK1 inhibitor is SRA737.

Teachings of COLLINS ET AL.
	Collins et al. teach 5-[[4-[[morpholin-2-yl]methylamino]-5-(trifluoromethyl)-2-pyridyl]amino]pyrazine-2-carbonitrile compounds (referred to herein as "TFM compounds") which, inter alia, inhibit Checkpoint Kinase 1 (CHK1) kinase function. The present invention also pertains to pharmaceutical compositions comprising such compounds, and the use of such compounds and compositions, both in vitro and in vivo, to inhibit CHK1 kinase function, and in the treatment of diseases and conditions that are mediated by CHK1, that are ameliorated by the inhibition of CHK1 kinase function, etc., including proliferative conditions such as cancer, etc., optionally in combination with another agent, for example, (a) a DNA topoisomerase I or II inhibitor; (b) a DNA damaging agent; (c) an antimetabolite or a thymidylate synthase (TS) inhibitor; (d) a microtubule targeted agent; (e) ionising radiation; (f) an inhibitor of a mitosis regulator or a mitotic checkpoint regulator; (g) an inhibitor of a DNA damage signal transducer; or (h) an inhibitor of a DNA damage repair enzyme. See Abstract; [0002]; Claims 80 and 82.
	As per Claims 1-5, 8, 13-21, 26, 29, 31-38, 40-41, and 44-45, which recite the CHK1 inhibitor SRA737, Collins et al. teach the 5-[[4-[[morpholin-2-yl]methylamino]-5-(trifluoromethyl)-2-pyridyl]amino]pyrazine-2-carbonitrile compounds have the following structure, which is the same structure Applicants provide for the claimed SRA7373:

    PNG
    media_image1.png
    146
    162
    media_image1.png
    Greyscale

See [0072]-[0077]; Table 2; Claims 67-69.
	As per the instant claims, which require combining a CHK1 inhibitor such as SRA737 with a PARP inhibitor, Collins et al. teach the methods disclosed therein further comprise contacting cells or administering to a subject one or more other agents selected from (a) a DNA topoisomerase I or II inhibitor; (b) a DNA damaging agent; (c) an antimetabolite or a thymidylate synthase (TS) inhibitor; (d) a microtubule targeted agent; (e) ionising radiation; (f) an inhibitor of a mitosis regulator or a mitotic checkpoint regulator; (g) an inhibitor of a DNA damage signal transducer; and (h) an inhibitor of a DNA damage repair enzyme. See [0002]; [0036]; [0038]; [0041]; [0044]; [0130]-[0131]; Claims 80 and 82.  Collins et al. teach an inhibitor of a DNA damage repair enzyme is an inhibitor of poly ADP ribose polymerase (PARP), for example, Olaparib. See [0191].
	Collins et al. expressly teach the treatment comprises treatment with both (i) a medicament comprising a TFM compound and (ii) one or more other agents selected from: (a) a DNA topoisomerase I or II inhibitor; (b) a DNA damaging agent; (c) an antimetabolite or a thymidylate synthase (TS) inhibitor; (d) a microtubule targeted agent; (e) ionising radiation; (f) an inhibitor of a mitosis regulator or a mitotic checkpoint regulator; (g) an inhibitor of a DNA damage signal transducer; and (h) an inhibitor of a DNA damage repair enzyme. See [0047]; [0130]-[0131]; Claims 80 and 82.
	As per Claims 2-4, 38, and 40, Collins et al. teach the agents (i.e., the compound described herein, plus one or more other agents) may be administered simultaneously or sequentially, and may be administered in individually varying dose schedules and via different routes. For example, when administered sequentially, the agents can be administered at closely spaced intervals (e.g., over a period of 5-10 minutes) or at longer intervals (e.g., 1, 2, 3, 4 or more hours apart, or even longer periods apart where required), the precise dosage regimen being commensurate with the properties of the therapeutic agent(s). See [0178].
	As per Claims 13 and 54, Collins et al. teach the treatment is treatment of head cancer; neck cancer; nervous system cancer; brain cancer; neuroblastoma; lung/mediastinum cancer; breast cancer; oesophagus cancer; stomach cancer; liver cancer; biliary tract cancer; pancreatic cancer; small bowel cancer; large bowel cancer; colorectal cancer; gynaecological cancer; genito-urinary cancer; ovarian cancer; thyroid gland cancer; adrenal gland cancer; skin cancer; melanoma; bone sarcoma; soft tissue sarcoma; paediatric malignancy; Hodgkin's disease; non-Hodgkin's lymphoma; myeloma; leukaemia; or metastasis from an unknown primary site. See [0052].  In one embodiment, the treatment is treatment of: lung cancer, breast cancer, ovarian cancer, pancreatic cancer, colorectal cancer, lymphoma, melanoma, glioma, or neuroblastoma. See [0053]; [0145]-[0169]; Claim 80.
	As per Claim 26, Collins et al. teach a suitable dose of the TFM compound is in the range of about 10 g to about 250 mg (more typically about 100 g to about 25 mg) per kilogram body weight of the subject per day. See [0233].
	As per Claims 33 and 37, Collins et al. teach the method is a method of regulating (e.g., inhibiting) cell proliferation (e.g., proliferation of a cell), in vitro or in vivo, comprising contacting a cell with an effective amount of a TFM compound, as described herein. See [0120]. In one embodiment, the method further comprises contacting the cell with one or more other agents selected from: (a) a DNA topoisomerase I or II inhibitor; (b) a DNA damaging agent; (c) an antimetabolite or a thymidylate synthase (TS) inhibitor; (d) a microtubule targeted agent; (e) ionising radiation; (f) an inhibitor of a mitosis regulator or a mitotic checkpoint regulator; (g) an inhibitor of a DNA damage signal transducer; and (h) an inhibitor of a DNA damage repair enzyme. See [0121].
	As per Claims 34, Collins et al. teach one aspect of the present invention pertains to a method of inhibiting CHK1 kinase function, in vitro or in vivo, comprising contacting a CHK1 kinase with an effective amount of a TFM compound, as described herein. See [0109]. One aspect of the present invention pertains to a method of inhibiting CHK1 kinase function in a cell, in vitro or in vivo, comprising contacting the cell with an effective amount of a TFM compound, as described herein. See [0110]. In one embodiment, the method further comprises contacting the cell with one or more other agents selected from: (a) a DNA topoisomerase I or II inhibitor; (b) a DNA damaging agent; (c) an antimetabolite or a thymidylate synthase (TS) inhibitor; (d) a microtubule targeted agent; (e) ionising radiation; (f) an inhibitor of a mitosis regulator or a mitotic checkpoint regulator; (g) an inhibitor of a DNA damage signal transducer; and (h) an inhibitor of a DNA damage repair enzyme. See [0111].
	As per Claim 36, Collins et al. teach a sample of cells (e.g., from a tumour) may be grown in vitro and a compound brought into contact with said cells, and the effect of the compound on those cells observed. See [0127].



Teachings of OSBORNE ET AL.
	Osborne et al. teach Compound 4 (CCT245737), which has the same structure as the claimed SRA737.  See Abstract; Figure 1.
	Osborne et al. teach the antitumor efficacy of compound 4 was investigated in combination with gemcitabine in HT29 human colon cancer xenografts and was administered in two doses at 24 hours and 48 hours after gemcitabine.  A strong potentiation of the antitumor effect of gemcitabine was seen, with tumor regression of 100% observed at day 17. See page 5228, right column, second full paragraph; Figure 6.
	Osborne et al. teach the ability of compound 4 to potentiate the anticancer efficacy of DNA-damaging agents was determined in a wider range of cancer cell lines and compound 4 strongly potentiated gemcitabine in NSCLC and pancreatic cancer cell lines.  Compound 4 potentiated the a gemcitabine and carboplatin combination in RAS mutant Calu6 human NSCLC xenografts.  See page 5229, paragraph bridging left and right columns.  
	As per Claim 26, Osborne et al. teach simulated PK profiles predict that compound 4 will show CHK1-dependent effects below 1 mg/kg in humans. See page 5230, left column.
	
	Combining CHK1 inhibitors and PARP inhibitors for the treatment of tumors was well-known and routine in the art as evidenced by O’CONNOR ET AL., KIM ET AL., and YIN ET AL. 
Teachings of O’CONNOR ET AL.
O’Connor et al. teach a combination comprising a checkpoint kinase (CHK) inhibitor such as CHK1 and a poly(ADP-ribose)polymerase (PARP) inhibitor useful for its anti-proliferative (such as anti-cancer) activity and is therefore useful in methods of treatment of the human or animal body. See Abstract; [0004]; [0006].  
O’Connor et al. teach a method of treating cancer, in a warm-blooded animal, such as man, in need of such treatment which comprises administering to said animal an effective amount of a CHK inhibitor, or a pharmaceutically acceptable salt thereof in combination with an effective amount of a PARP inhibitor, or a pharmaceutically acceptable salt thereof. See [0213]; [0237]; Claim 5.
As per Claims 8, 45, and 53, O’Connor et al. teach the PARP inhibitor is, inter alia, 4-[3-(4-cyclopropanecarbonyl-piperazine-1-carbonyl)-4-fluoro-benzyl]-2H-phthalazin-1-one.4  See Table at page 8, Compound 168; [0237].
As per Claims 13 and 54, O’Connor et al. teach examples of cancer include oesophageal cancer, myeloma, hepatocellular, pancreatic, cervical cancer, ewings tumour, neuroblastoma, kaposis sarcoma, ovarian cancer, breast cancer, colorectal cancer, prostate cancer, bladder cancer, melanoma, lung cancer, non small cell lung cancer (NSCLC), and small cell lung cancer (SCLC), gastric cancer, head and neck cancer, brain cancer, renal cancer, thyroid, lymphoma and leukaemia. See [0006]; Claim 9.
As per Claims 17-18 and 55, O’Connor et al. teach the cancer cells may have a BRCA1 and/or a BRCA2 deficient phenotype i.e. BRCA1 and/or BRCA2 activity is reduced or abolished in the cancer cells. Cancer cells with this phenotype may be deficient in BRCA1 and/or BRCA2, i.e. expression and/or activity of BRCA1 and/or BRCA2 may be reduced or abolished in the cancer cells, for example by means of mutation or polymorphism in the encoding nucleic acid, or by means of amplification, mutation or polymorphism in a gene encoding a regulatory factor, for example the EMSY gene which encodes a BRCA2 regulatory factor. See [0220].
O’Connor et al. teach administering to a subject having SW620 (colorectal cancer) tumors a first effective amount of the CHK1 inhibitor and a second effective amount of a PARP inhibitor. See [0237]; Tables 3-4.

Teachings of KIM ET AL.
Kim et al. teach a method of inhibiting tumor growth in a subject in need thereof comprising administering to the subject a first effective amount of a Chk1 inhibitor (MK-8776) and a second effective amount of a PARP inhibitor (Olaparib)5, wherein the tumor is a BRCA2MUT patient-derived xenograft. See Abstract; page 3098, right column, “PDX studies”; Figure 6.



Teachings of YIN ET AL.
Yin et al. teach a method of inhibiting tumor growth in a subject in need thereof comprising administering to the subject a first effective amount of a Chk1 inhibitor (LY2606368) and a second effective amount of a PARP inhibitor (BMN673)6, wherein the tumor is a gastric cancer. See Abstract; page 475, right column, “Gastric cancer PDX mouse model”; Figure 6.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 
The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). “[U]nexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” In re DeBlauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). “The evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.” In re Dill, 604 F.2d 1356, 1361 (CCPA 1979)(emphasis added). Expected beneficial results are not evidence of nonobviousness. See In re Skoner, 517 F.2d 947, 950 (CCPA 1975).

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation of success in treating tumors in subjects, reducing cellular proliferation of a cell, inhibiting Chk1 activity in a cell, and inhibiting PARP activity in a cell, comprising administering a combination of a Chk1 inhibitor (e.g., SRA737) and a PARP inhibitor to a subject or cell.  Applicants did not invent the claimed Chk1 inhibitor SRA737 (Collins et al. and Osborne et al.) and did not invent combining Chk1 inhibitors with PARP inhibitors for treating tumors (Collins et al., O’Connor et al., Kim et al., and Yin et al.).  
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).
Here, it was well-known and routine in the art to combine Chk1 inhibitors and PARP inhibitors in the treatment of tumors, which combinations were known to provide synergistic anti-tumor activity.  See O’Connor et al., Kim et al. and Yin et al.  As such, combining a known Chk1 inhibitor (SRA737) and known PARP inhibitors and administering to them to a subject having a tumor would be expected to inhibit tumor growth greater than either inhibitor administered alone as evidenced by the cited prior art.
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).
Here, SRA737 was a known Chk1 inhibitor disclosed to be used for the same purpose as other Chk1 inhibitors known in the art, e.g., treating cancer.  See Collins et al. and Osborne et al.  Collins et al. expressly teach SRA737 can be combined with other therapeutic agents in the treatment of tumors, including an inhibitor of a DNA damage repair enzyme such as a PARP inhibitor.  Indeed, combining Chk1 inhibitors and PARP inhibitors for the treatment of cancer was routine and well-known in the prior art.  See O’Connor et al., Kim et al. and Yin et al.  As such, substituting one known Chk1 inhibitor (SRA737) for other known Chk1 inhibitors in such combinations would have been prima facie obvious to a person of ordinary skill in the art.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Here, combining Chk1 inhibitors and PARP inhibitors for the treatment of cancer is expressly taught in the prior art to provide synergistic anti-tumor activity.  See O’Connor et al., Kim et al. and Yin et al.  The claimed SRA737 was a known inhibitor of Chk1, disclosed to be useful alone and in combination with other therapeutic agents, including inhibitors of PARP, for treating tumors.  As such, selecting the known Chk1 inhibitor SRA737 for use in combination therapy with known PARP inhibitors would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed.
It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:
 “...we think it clear that it is a standard practice in this art to combine ingredients.”   
Here, as discussed in detail supra, SRA737 was a known inhibitor of Chk1 disclosed to be useful in treating tumors alone and in combination with other therapeutic agents, including inhibitors of PARP (Collins et al.).  Combining Chk1 inhibitors and PARP inhibitors for the treatment of tumors was well-known in the art to elicit synergistic anti-tumor activity (O’Connor et al., Kim et al. and Yin et al.). As such, a person of ordinary skill in the art would have been imbued with at least a reasonable expectation that administering the Chk1 inhibitor SRA737 and a known, clinically effective PARP inhibitor to a subject would inhibit tumor growth, reduce cellular proliferation, inhibit Chk1 activity, and inhibit PARP activity.
	Claim 2 requires the SRA737 and the PARP inhibitor are administered separately.  Claim 3 requires the SRA737 is administered at least 24 hours after the administration of the PARP inhibitor.  Claims 4 and 40 require the SRA737 and the PARPi are administered; and subsequently both SRA737 and the PARPi are administered intermittently for at least twenty-four (24) hours. Claims 5 and 41 require the SRA737 and the PARPi are administered on a non-overlapping every other day schedule, or wherein the SRA737 and the PARPi are administered on a non-overlapping every 3 day alternating schedule, or wherein the SRA737 and the PARPi are administered on a non-overlapping every 7 day alternating schedule. 
	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Here, the cited prior art discloses the general conditions for administering a Chk1 inhibitor and PARP inhibitor to a subject having a tumor.  Collins et al. teach when combining SRA737 with one or more other agents, the agents may be administered simultaneously or sequentially, and may be administered in individually varying dose schedules and via different routes. For example, when administered sequentially, the agents can be administered at closely spaced intervals (e.g., over a period of 5-10 minutes) or at longer intervals (e.g., 1, 2, 3, 4 or more hours apart, or even longer periods apart where required), the precise dosage regimen being commensurate with the properties of the therapeutic agent(s).  Collins et al. at [0178].  Osborne et al. teach administering SRA737 24 and 48 hours after administration of another chemotherapeutic agent (gemcitabine).  O’Connor et al. teach administering a PARP inhibitor 5 times weekly, with the Chk1 inhibitor being administered 2 hours later twice weekly. O’Connor et al. at [0237].  Kim et al. teach administering Chk1 inhibitor (MK8776) every 3rd day and PARP inhibitor (AZD2281) 6 days weekly. Yin et al. teach administering Chk1 inhibitor (LY2606368) 3 times/week and PARP inhibitor (BMN673) once daily.  Thus, a person of ordinary skill in the art, using no more than routine experimentation and common sense, could readily and predictably adjust the dosing regimen(s) of Chk1 inhibitor and PARP inhibitor as needed depending on the properties of the individual agents.
	Claim 14 requires the subject has a cancer that is resistant to chemotherapeutic therapy.  Claim 15 requires the subject has a cancer that is resistant to platinum therapy. Claim 16 requires the subject has a cancer that is resistant to PARP inhibitor therapy.
	Collins et al. teach many known cancer treatments cause DNA damage by either physically modifying the cell's DNA or disrupting vital cellular processes that can affect the fidelity of DNA replication and cell division, such as DNA metabolism, DNA synthesis, DNA transcription and microtubule spindle formation. Such treatments include for example, radiotherapy, which causes DNA strand breaks, and a variety of chemotherapeutic agents including topoisomerase inhibitors, antimetabolites, DNA-alkylating agents, and platinum-containing cytotoxic drugs. A significant limitation to these genotoxic treatments is drug resistance. One of the most important mechanisms leading to this resistance is attributed to activation of cell cycle checkpoints, giving the tumour cell time to repair damaged DNA. By abrogating a particular cell cycle checkpoint, or inhibiting a particular form of DNA repair, it may therefore be possible to circumvent tumour cell resistance to the genotoxic agents and augment tumour cell death induced by DNA damage, thus increasing the therapeutic index of these cancer treatments. Collins et al. at [0010]. O’Connor et al. teaches administering a CHK1 inhibitor and PARP inhibitor to a subject having cancer (SW 620 colorectal cancer tumor), wherein no statistically significant activity is observed with either agent alone.  O’Connor et al. at [0237]-[0238]. As the combined therapy resulted in statistically significant tumor growth inhibition, such a subject would be reasonably construed to have a cancer that “resistant” to Chk1 inhibitors or PARP inhibitors individually.  As neither the claimed Chk1 inhibitors nor PARP inhibitors are “platinum therapy”, a person of ordinary skill in the art would not expect a cancer resistant to platinum therapy to be cross-resistant to combined Chk1 inhibitor + PARP inhibitor therapy.  Indeed, Collins et al. suggest that inhibiting cell cycle checkpoint or inhibiting a particular form of DNA repair may circumvent tumor cell resistance to genotoxic agents such as platinum-containing cytotoxic drugs.
For at least the above reasons, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to administer SRA737 in combination with a PARP inhibitor to a subject with a tumor as taught by Collins et al. in view of the teachings of O’Connor et al., Kim et al. and Yin et al.  

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
    

    
        1 BMN673 is also known as talazoparib as recited in Claim 53.
        2 Olaparib as recited in Claim 53, is 4-[3-(4-cyclopropanecarbonyl-piperazine-1-carbonyl)-4-fluoro-benzyl]-2H-phthalazin-1-one.
        3 Specification at [00157].
        4 Olaparib as recited in Claim 53, is 4-[3-(4-cyclopropanecarbonyl-piperazine-1-carbonyl)-4-fluoro-benzyl]-2H-phthalazin-1-one.
        5 MK-8776 is a Chk1 inhibitor recited in Claim 61 and Olaparib in a PARP inhibitor recited in Claims 8, 45, and 53.
        6 LY2606368 is a Chk1 inhibitor recited in Claim 61 and BMN673 is also known as talazoparib as recited in Claims 8, 45, and 53.